Dear Mr. Stevenson:
You have requested our formal legal opinion on the question of whether a third class city may, consistent with §§ 590.100 — 590.175, RSMo 1978, employ auxiliary police officers to work approximately twenty hours per week when such officers have not been certified pursuant to the cited statutes.
These statutes, enacted in 1978, contain a requirement that "peace officers" be instructed "in a course of basic training for peace officers in a school, academy, or program approved and accredited by the director of [public safety] . . ." Section 590.115. The law contains its own definition of the term "peace officer."
 `Peace officer', members of the state highway patrol, all state, county, and municipal law enforcement officers possessing the duty and power of arrest for violation of the general criminal laws of the state or for violation of ordinances of counties or municipalities of the state who regularly work more than thirty-two hours a week.
It seems evident that a person appointed or employed as a municipal police officer to serve approximately twenty hours each week is not a "peace officer" for purposes of the cited statutes and is, therefore, not required to be certified by the director of the Missouri Department of Public Safety.
Very truly yours,
                                  JOHN ASHCROFT Attorney General